Citation Nr: 1507256	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to recognition of a common law marriage between the Veteran and "A" for the purpose of an increased rate of compensation for a dependent spouse for the period of time prior to January 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  In September 1997, the Veteran reported that he entered into a common law marriage with "A" in 1990 while living in Washington State; he also indicated that he divorced "C," his second wife, in April 1991, which is subsequent to the purported date of common law marriage to "A."  

2.  In September 1997, the Veteran provided insufficient evidence to establish a common law marriage to "A."

3.  The evidence establishes that the Veteran and "A" lived together in Idaho from 1993 to 1998; prior to January 1, 1996 Idaho recognized common law marriage.  

4.  In March 2010, the Veteran reported that he entered into a common law marriage with "SA" in January 2004 while living in Washington State; he did not report a prior marriage to "A" at this time.  

5. The Veteran has never submitted "A's" Social Security number.


CONCLUSION OF LAW

The criteria for recognition of a common law marriage between the Veteran and "A" for the purpose of an increased rate of compensation for a dependent for the period of time prior to January 2011 have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.4, 3.31, 3.50, 3.205, 3.401 (2014); Wash. Rev. Code Tile 26, Chapter 26.04 (2014); Idaho Code Ann. § 32-201 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to May 1, 2008 for the award of dependent compensation for the Veteran's wife, as resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Veteran served on active duty from January 1980 to May 1983.  In December 1982 he divorced his first wife "S," and a copy of the divorce decree is of record.  Shortly thereafter, the Veteran married his second wife "C;" a copy of the marriage certificate was submitted in 1986, along with the Veteran's initial claim for VA compensation benefits.  

In September 1997, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents.  On this form he indicated that his address was in Washington State.  He also reported that he had divorced his second wife "C" in April 1991; this was verified by an attached was a copy of the divorce decree.  Finally, the Veteran indicated that his current spouse was "A;" her Social Security Number was required by the form, but not supplied.  He also indicated with respect to the date and place of marriage "1990 Common Law."  This information was submitted under cover letter from the Veteran's representative who acknowledged that the information provided with respect to the claimed current spouse "A" was inadequate.  The representative stated that the Veteran "has not provided any further documents or explanation regarding his 'common law' marriage."  

At this point, the Board must point out the three obvious deficiencies with respect to the VA Form 21-686c submitted by the Veteran in September 1997.  First, he did not provide "A's" Social Security Number as required.  Second, he indicated that the date of his common law marriage to "A" was in 1990, which is prior to his April 1991 divorce from his second wife "C."  Finally, he indicated that his address was in Washington State and that he married "A" under common law.  Common law marriages do not exist as a matter of law in the State of Washington.  See Wash. Rev. Code Tile 26, Chapter 26.04.  

Based upon the Veteran's report in September 1997, that he was divorced since April 1991, the RO initiated procedures with respect to recovery of overpayment of compensation benefits paid for the Veteran's dependent spouse during that period of time.  

In March 2010, the Veteran submitted another VA Form 21-686c, Declaration of Status of Dependents.  He indicated that he was living in Idaho.  This time, he submitted a marriage history that was different than that submitted in September 1997.  He indicated that his current wife was "SA" and that they had been married in January 2004 in Spokane, Washington.  He indicted his prior marriages to "S," his documented first wife, and "C," his documented second wife had each ended in divorce and the month and date were on file.  No mention of a marriage to "A" was indicated, although he had stated that she was his third wife on the prior form submitted in September 1997.  On the back of this form, he further stated that "my current marriage is by common law.  We have been together for years.  We have lived in the same home.  Please consider [SA] as my dependent for VA purposes."  The Veteran also submitted copies of two receipts showing "SA" using the Veteran's last name.  One receipt was dated in 2004 and showed an Idaho address, while the other was dated in 2005 and showed a Washington state address.  The Veteran also submitted a copy of a divorce decree which showed that "SA" was divorced from her prior husband in January 2004.  

Again, common law marriage does not exist as a matter of law in the State of Washington.  See, Wash. Rev. Code Tile 26, Chapter 26.04.  Also, common law marriage does not exist as a matter of law in Idaho after January 1, 1996.  See, Idaho Code Ann. § 32-201 (2014). 

In support of the Veteran's claim that "SA" was his common law wife, the Veteran submitted two letters.  The first was from a "Reverend" from a church in Washington; he indicated that the Veteran and "SA" had been together since the fall of 2003, while they were living in Washington State and that they subsequently moved to Idaho.  This "Reverend" made no indication of an actual official marriage ceremony.  The second letter was from a friend who indicated that the Veteran and "SA" had been together since the summer of 2002, when they were living in Washington State.  Finally, he submitted a copy of a receipt dated in 2010 that showed that "SA" was using the Veteran's last name at that time.  As noted above, common law marriage does not exist in either Idaho or Washington for the period of time addressed in these documents.  Further, the two letters attempt to establish the Veteran and "SA" living in a common law marriage in 2002 and 2003, which is legally impossible as it is prior to SA's documented divorce from her former husband in 2004.  

Based on the conflicting information with respect to marital history between the VA Form 21-686c dated September 1997 and the one dated March 2010, and with knowledge that common law marriage was possible in Idaho prior to January 1, 1996, the RO requested additional documentation with respect to the Veteran's marriages, including a divorce decree showing divorce from "A."  

In June 2010, the Veteran submitted a statement that "A" "and I never considered ourselves as married and she never took my last name and we never shared any financial or legal commitments."  However, an internet search by the RO revealed evidence that "A" used the Veteran's last name and that they lived together in Idaho.  Moreover, the Veteran specifically claimed he was in a common law marriage to "A" in the September 1997 VA Form 21-686c.

A divorce decree dated January 2011, establishes divorce and final dissolution of the Veteran's common law marriage to "A."  A marriage certificate establishes that the Veteran married his current wife "SA" in September 2011.  He was awarded increased compensation for a dependent spouse for "SA" effective October 2011.  

In June 2013, the Veteran presented sworn testimony at a hearing before the Board.  He testified that he was married to his second wife "C" from 1982 until final divorce in 1991.  He further testified that began living with "A" in 1990 and that they moved to Idaho in 1993, and that she moved out and left him in 1998.  He further testified that he didn't realize that he was married under common law to "A."  This testimony is contradictory to the September 1997 VA Form 21-686c with information claiming that "A" was his common law wife, and subsequently asserted that "SA" was his common law wife.  Although the Veteran testified about being unaware of the concept of common law marriage, he has attempted to assert that he entered into this type of marriage twice on submissions to VA.  

The Veteran asserts that increased compensation for a dependent spouse, "A" his third wife, is warranted from April 1991 to January 2011.  Specifically, he has pursued this appeal because he had to spend money to obtain a divorce from "A," because he claims did not realize he was married to her under common law.  

For VA purposes, a "spouse" means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  "Marriage," under this regulatory definition, means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.1(j).  

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b). 

In light of the above, the first inquiry as to whether a "marriage" existed between the Veteran and "A."  A common law marriage could not have been established between the two in 1990 in Washington as indicated in the September 1997 VA Form 21-686c.  The Veteran was still married to "C" until April 1991, and Washington does not recognize common law marriage.  However, the evidence clearly establishes that the Veteran and "A" lived together in Idaho from 1993 until 1998, and that she used the Veteran's last name; this appears sufficient to establish a common law marriage between the Veteran and A came in to existence during that time.  Idaho Code Ann. § 32-201 (1991).  Accordingly, the RO was correct in requiring that the Veteran obtain a divorce from "A" prior to any marriage to "SA" could be recognized for VA purposes.  38 C.F.R. § 3.205(b).  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401. 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Veteran has been in receipt of a combined disability rating of 40 percent or more since 1988.  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Any person who applies for any VA compensation or pension benefit must furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c). 

The evidence of record shows that the Veteran submitted a VA Form 21-686c in September 1997 which indicted that "A" was his common law wife beginning in 1990, which makes 1997 the date of claim.  However, this document was insufficient to establish "A" as the Veteran's dependent wife because it did not provide "A's" Social Security Number as required; it indicated that a date of marriage to "A" prior to the Veteran's documented divorce from his second wife "C;" and it indicated a common law marriage in Washington state where such marriages do not exist as a matter of law.  Moreover, the Veteran has never supplied VA with "A's" Social Security Number.  The application may be reconsidered under 38 U.S.C.A. § 5101(c) if the Veteran subsequently furnishes VA with the Social Security number.  However, that would put the date of claim after 1998, when he has acknowledged that "A" moved out and was no longer his dependent, and after January 2011, when he was officially divorced, so no additional compensation for a marriage to "A" could be awarded.  

Despite his assertions to the contrary, recognition of a common law marriage between the Veteran and "A" for the purpose of an increased rate of compensation for a dependent spouse for the period of time prior to January 2011 is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A common law marriage between the Veteran and "A" may not be recognized for the purpose of an increased rate of compensation for a dependent spouse for the period of time prior to January 2011; the appeal is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


